Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings were received on 21 October 2021.  These drawings are approved.

The drawings are objected to because in Figure 5, reference character 172 does not denote a “cylindrical portion” as noted in the specification.
	In Figure 6, reference character 182 is not denoting a central aperture as noted in the specification.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "68" and "168" have both been used to designate the same element in Figure 4.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 178.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because of the following informalities: Line 7 of paragraph [0026] incorrectly states that the cylindrical portions 170 and 172 include the mounting apertures 176.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-19 are allowed.

Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive. The Applicant argues that the Court of Appeals for the Federal Circuit has “held that there can be a duty to disclose information from co-pending U.S. applications, including Office Actions and cited references.” by citing the McKesson Information Solutions, Inc. v. Bridge Medical, Inc., 487 F.3d 897 (Fed. Cir. 2007). First, it should be noted that this CAFC decision fails to explicitly mention that Office Actions of . 
	The Applicant argues that reference character “172” denotes a “cylindrical portion”. However, this is not the case, given the fact that reference character “172” only denotes a planar disk element. 
	The Applicant argues that reference character “182” denotes a central aperture. However, this is not the case, given the fact that this reference character appears to indicate the inner race of bearing 64.
	The Applicant argues that lines 7 of paragraph [0026] is not incorrect, and that “both cylindrical portions 170 and 172” include the mounting apertures. However, this is not the case. First, the cylindrical portion 170 lacks any apertures, instead the disk element including central holes 184 includes the mounting apertures 176. Second, element 172 is NOT cylindrical, but a planar disk element. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
See sections 3-6 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617